Citation Nr: 0911894	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  07-32 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Todd S. Hammond, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel

INTRODUCTION

The Appellant served in the United States Army Reserves from 
November 1979 to November 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.

Procedural history

In April 2000, the Appellant filed a claim of entitlement to 
service connection for bipolar disorder.  The claim was 
denied in a June 2000 rating decision, which the Appellant 
appealed to the Board.  In a June 2005 decision, the Board 
denied the Appellant's claim.  In October 2005, the Appellant 
filed a Motion for Reconsideration with the Board.  The Board 
denied the Appellant's request for reconsideration in a 
letter dated January 2006.  

In January 2006, the Appellant filed a claim to reopen her 
previously denied claim of entitlement to service connection 
for bipolar disorder.  In a September 2006 rating decision, 
the RO reopened and denied the Appellant's claim.  The 
Appellant disagreed with the decision and perfected her 
appeal by filing a timely substantive appeal [VA Form 9] in 
September 2007.

In September 2008, the Appellant again presented sworn 
testimony during a personal Board hearing at the RO which was 
chaired by the undersigned Veterans Law Judge.  A transcript 
of the hearing has been associated with the Appellant's VA 
claims file and has been provided to the Appellant's 
attorney.  

As is set forth in more detail below, the Appellant's claim 
of entitlement to service connection for bipolar disorder is 
being reopened.  The issue is REMANDED to the RO via the VA 
Appeals Management Center (AMC) in Washington D.C.  
The Appellant will be informed if any additional action is 
required on her part.

Issues not on appeal

In an August 2007 rating decision, the RO also denied service 
connection for schizophrenia.  The Appellant expressly 
disagreed with that denial and initiated an appeal.  However, 
at the September 2008 Board hearing, the Appellant, through 
her representative, filed a statement to withdraw the 
schizophrenia claim.  See the Appellant's statement dated 
September 2008 and pages 2 and 3 of the hearing transcript.  
Accordingly, that issue is no longer in appellate status and 
will be discussed no further herein.  See 38 C.F.R. § 20.204 
(2008).

In September 2006, the Appellant filed claims of entitlement 
to service connection for depression, a nervous disorder, and 
post-traumatic stress disorder, as well as claims of 
entitlement to a total disability rating based on individual 
unemployability and a nonservice-connected pension.  Those 
claims were denied in a rating decision dated August 2007.  
To the Board's knowledge, a notice of disagreement was not 
filed as to any aspect of the August 2007 rating decision.  
These issues are, therefore, not in appellate status, and 
they will be discussed no further herein.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. 
§ 7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].  


FINDINGS OF FACT

1.  In a June 2005 decision, the Board denied the Appellant's 
claim of entitlement to service connection for bipolar 
disorder.  The Appellant was notified of that decision, and 
of appellate rights and procedures; she did not submit a 
timely appeal.  

2.  The evidence associated with the claims file, subsequent 
to the June 2005 Board decision, is neither cumulative nor 
redundant of the evidence of record and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for bipolar disorder.


CONCLUSIONS OF LAW

1.  The Board's June 2005 decision is final.  38 U.S.C.A. § 
7104 (West 2002); 
38 C.F.R. § 20.1100 (2008).

2.  Since the June 2005 Board decision, new and material 
evidence has been received with respect to the Appellant's 
claim of entitlement to service connection for bipolar 
disorder; therefore, the claim is reopened.  38 U.S.C.A. § 
5108 
(West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Appellant seeks entitlement to service connection for 
bipolar disorder, which she contends first manifested during 
annual Army Reserves training in Fort Benning, Georgia.  See 
the Veteran's letter dated June 2007.  Implicit in her claim 
is the contention that new and material evidence, which is 
sufficient to reopen the previously-denied claim, has been 
received.

Although the RO reopened the Appellant's claim, the question 
of whether new and material evidence has been received is one 
that must be addressed by the Board, notwithstanding a 
decision favorable to the Appellant that may have been 
rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996) [before considering a previously adjudicated 
claim, the Board must determine that new and material 
evidence was presented or secured for the claim, making RO 
determination in that regard irrelevant]; see also Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has 
a jurisdictional responsibility to consider whether it was 
proper for the RO to reopen a previously denied claim].  


In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).

For a claim to reopen, such as the instant case, the VCAA 
appears to have left intact the requirement that a claimant 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).

Therefore, the VCAA duty to notify applies to the issue on 
appeal; the standard of review and duty to assist do not 
apply to the claim unless it is reopened.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify a claimant and a claimant's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claim.  As part of this notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

A VCAA notice letter was sent to the Appellant regarding her 
claim in November 2006.  The Board need not, however, discuss 
in detail the sufficiency of the letter or VA's development 
of the claim in light of the fact that the Board is reopening 
the Appellant's claim.

Duty to assist

As was alluded to above, under the VCAA VA's statutory duty 
to assist a claimant in the development of a previous finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  See 38 U.S.C.A. § 5103A (West 2002).

The Board finds that under the circumstances of this case, 
the VA has satisfied the notification and duty to assist 
provisions of the law to the extent required under the 
circumstances, and that no further actions pursuant to the 
VCAA need be undertaken on the Appellant's behalf pertaining 
to the issue addressed in this decision.

The Appellant has been accorded ample opportunity to present 
evidence and argument in support of her claim.  See 38 C.F.R. 
§ 3.103 (2008).  She has retained the services of an 
attorney, and she testified at a personal hearing before the 
undersigned Veterans Law Judge.  

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Veteran status

To establish status as a "veteran" based upon a period of 
active duty for training (ACDUTRA), a claimant must establish 
that she was disabled from a disease or injury incurred or 
aggravated in line of duty during that period of ACDUTRA.  
See 38 C.F.R. § 3.1(a), (d) (2008); Harris v. West, 13 Vet. 
App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995).  The fact that a claimant has established status as a 
"veteran" for purposes of other periods of service does not 
obviate the need to establish that the claimant is also a 
"veteran" for purposes of the period of ACDUTRA where the 
claim for benefits is premised on that period of ACDUTRA.  
See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

The term "active military, naval, or air service" includes:  
(1) active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) 
any period of INACDUTRA during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  38 U.S.C.A. 
§ 101(2) (West 2002); (24); 38 C.F.R. § 3.6(a) (2008).

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.

The definition of material evidence was revised in August 
2001 to require that the newly submitted evidence relate to 
an unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) [codified at 38 
C.F.R. § 3.156 (2007)].  This change in the law pertains only 
to claims filed on or after August 29, 2001.  Because the 
Appellant's claim to reopen was initiated in January 2006, 
the claim will be adjudicated by applying the revised section 
3.156, discussed immediately below.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Analysis

The June 2005 Board decision which denied the claim for 
entitlement to service connection for bipolar disorder, is 
final.  See 38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1100 (2008).  

The Board denied the Appellant's claim due to insufficient 
evidence of a medical nexus between the currently diagnosed 
bipolar disorder and her military service.  
To warrant reopening the claim, there must be new and 
material evidence as to this matter.  See 38 U.S.C.A. § 5108 
(West 2002).  Therefore, the Board's inquiry will be directed 
to the question of whether any additionally received (i.e. 
after June 2005) evidence bears directly and substantially 
upon the specific matter under consideration, namely whether 
there is evidence of a medical nexus between the 

Appellant's currently diagnosed bipolar disorder and her 
military service.  
See 38 C.F.R. § 3.156 (2008).

In reviewing the evidence added to the claims file since the 
June 2005 denial, the Board finds that additional evidence 
has been submitted which is sufficient to reopen the 
Appellant's claim; specifically, evidence demonstrating a 
medical nexus between the Appellant's bipolar disorder and 
her military service.  

The evidence associated with the Appellant's claims file 
since June 2005 includes a psychological evaluation report 
from Dr. D.N. dated February 2007.  Dr. D.N. conducted a 
comprehensive psychological evaluation of the Appellant and 
concluded that "[b]ased on the documents provided for 
review, interviews with [the Appellant] and her son, 
telephone interviews with other corroborative sources . . . 
and a review of the medical and psychological literature on 
triggers for bipolar disorder, it seems quite clear [the 
Appellant] is suffering from bipolar disorder of a relatively 
severe nature directly caused by her service-connected 
training that occurred in the Georgia swamps in the spring of 
1981."  

The Board believes that the additionally added evidence is 
new and material evidence which serves to reopen the claim.  
In particular, the report of Dr. D.N. indicates that the 
Appellant's bipolar disorder was directly caused by her 
annual training in Ft. Benning, Georgia.  This evidence 
relates to an unestablished fact necessary to substantiate 
the claim [i.e., medical nexus between the Appellant's 
claimed disability and her military service].  The 
additionally received evidence thus presents a reasonable 
possibility of substantiating the claim.  Therefore, the 
Appellant's claim is reopened.

Additional comments

The Board wishes to make it clear that although the evidence 
discussed above is adequate for the limited purposes of 
reopening the claim, this does not make it sufficient to 
allow the grant of the benefits sought.  See generally Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998) [material evidence is 
evidence that would contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant the claim].

As indicated in the above VCAA discussion, VA's statutory 
duty to assist the Appellant in the development of her claim 
attaches at this juncture.  For the reasons explained in the 
remand section below, the Board finds that additional 
development is necessary before the Board may proceed to a 
decision on the merits of the reopened claim.

ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for bipolar disorder is 
reopened.  To that extent only, the appeal is allowed.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board finds that this case 
must be remanded for further evidentiary development.  

The Appellant seeks service connection for bipolar disorder, 
which she asserts initially manifested in 1981 during annual 
Army Reserves training in Fort Benning, Georgia.  

The Board notes that only "veterans" are entitled to VA 
compensation under 
38 U.S.C.A. §§ 1110 and 1131.  To establish status as a 
"veteran" based upon a period of active duty for training 
(ACDUTRA), a claimant must establish that she was disabled 
from a disease or injury incurred or aggravated in line of 
duty during that period of ACDUTRA or an injury incurred or 
aggravated during inactive duty for training (INACDUTRA).  
See 38 C.F.R. § 3.1(a), (d) (2008); Harris v. West, 
13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 
466, 470 (1995).

Therefore, in order for the Appellant to be eligible for 
service connection for bipolar disorder based on her Army 
Reserve service, the record must establish by a preponderance 
of the evidence that the bipolar disorder first manifested 
during a period of ACDUTRA.

Here, the record does not make clear what the Appellant's 
specific ACDUTRA/INACDUTRA dates are.  The Board recognizes 
that some of the Appellant's service personnel records have 
been associated with her VA claims file.  However, aside from 
her initial period of basic training from November 1979 to 
February 1980, no other periods of ACDUTRA have been 
confirmed.  Accordingly, a determination of the exact dates 
of the Appellant's periods of ACDUTRA is essential to the 
outcome of her service connection claim.

In addition, the Appellant is contending that notwithstanding 
her duties as a journalist, she along with her entire unit, 
underwent rigorous "swamp training" at Fort Benning, 
Georgia, which triggered her bipolar disorder.  See, e.g., 
the September 24, 2008 hearing transcript, pages 7-9.  The 
nature of the unit training should be verified, to the extent 
possible.  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration for the following action:

1.	VBA should contact the Army Reserves, 
the National Personnel Records Center 
(NPRC), the office of the state 
Adjutant General, the unit(s) involved, 
or any other appropriate agency to 
confirm the exact dates and status of 
the Appellant's military service to 
include the specific periods of 
ACDUTRA, INACDUTRA, or other service as 
a member of the Army Reserves.  Also, 
all efforts should be made to obtain 
any missing service personnel records 
identified by these sources.  In 
addition, the nature of the training at 
Fort Benning in the Spring of 1981 as 
described by the Appellant should be 
verified, to the extent possible.  Any 
information so obtained should be 
associated with the Appellant's VA 
claims folder.
 
2.	After undertaking any additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the Appellant's claim of entitlement to 
service connection for bipolar 
disorder.  If the benefits sought on 
appeal remain denied, the Appellant and 
her attorney should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.

The Appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).




______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


